Exhibit 10.5

 

LOGO [g264858logo.jpg]

AMARIN CORPORATION plc 2011 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

This AWARD AGREEMENT (the “Agreement”) is entered into and made effective as of
[                    ], 20    by and between Amarin Corporation plc (the
“Company”), and [                    ] (“Participant”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to such terms
in the Amarin Corporation plc 2011 Stock Incentive Plan (the “Plan”), which is
incorporated by this reference in its entirety. The Company hereby grants to the
Participant an award (this “Award”) of restricted stock units (“RSUs”) as set
forth below. The Company intends that this Award shall not be considered to
provide for the deferral of compensation under section 409A of the Code and that
this Award Agreement shall be so administered and construed. Further, the
Company may modify this Award Agreement and this Award to the extent necessary
to fulfill this intent.

 

1. Number of RSUs: [                    ]

 

2. Grant Date: [                    ]

 

3. Expiration Date: [                    ]

 

4. Date Award Vests:

[                    ]

 

5. Vesting: Upon vesting of each RSU, the Participant shall be entitled to a
payment equal to the Fair Market Value of one Share. The payment shall be paid
to the Participant in cash, or at the sole discretion of the Committee in Shares
or a combination of cash or Shares, and any such Shares may be subject to
restrictions concerning their transferability and/or forfeiture as the Committee
may determine.

 

6. Termination: Notwithstanding anything in Section 8 of the Plan to the
contrary, in the event of termination of the Participant’s Continuous Status as
an Employee or Consultant, any RSUs that have not vested will lapse immediately.

 

7. Dilution Protection: The Plan contains detailed provisions for adjustments in
the number and price of Shares for various corporate events, such as a change in
capitalization, or a corporate transaction.

 

8. Withholding: The Company has the right to require payment for any withholding
tax and social security contributions applicable to the vesting of the RSUs. Any
withholding in the form of Shares shall not exceed the required minimum
withholding amount.

 

9. Stockholder Rights: The Award itself does not confer the rights of the
underlying Shares which are the subject of the Award. Shareholder rights derive
only from Share ownership.

 

10. Contract: This Agreement and the Plan constitute the entire agreement
between you and the Company with regard to the Award described herein, and may
not be modified or amended except in a writing duly executed by the Participant
and an executive officer of the Company.

 

11. Applicable Law: The Plan is not subject to the Employee Retirement Income
Security Act of 1974, as amended, and is not qualified under Section 401(a) of
the Code. The laws of the State of New York govern the terms and conditions of
the RSUs, the Plan, and any construction or interpretation of the same.



--------------------------------------------------------------------------------

LOGO [g264858logo.jpg]

 

12. Conflict: In the event of a conflict between the provisions of this
Agreement and the Plan, the Plan shall control. A copy of the Plan is available
from the Company Secretary at the Company’s U.S. headquarters.

 

13. Administration. The Committee will administer the Plan. The Board appoints
the members of the Committee, who will remain members until removed by the
Board.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the day and year first written above.

 

  AMARIN CORPORATION plc   PARTICIPANT   By:  

 

    Signature  

 

  Name:           Title:        